Citation Nr: 1311740	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Propriety of reduction in evaluation assigned to status-post right total knee replacement (right knee disability) from 50 percent to 30 percent, effective from March 1, 2007, to March 11, 2011. 

2.  Entitlement to an increased rating for a right knee disability, rated as 50 percent disabling prior to March 1, 2007, as 30 percent disabling from March 1, 2007, to March 11, 2011, and as 60 percent disabling thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), prior to March 11, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active service from January 1958 to December 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  That rating decision reduced the evaluation of the Veteran's right knee disability from 50 percent to 30 percent disabling, effective from March 1, 2007.  In February 2011, the Board remanded the claim.  In February 2012, the RO increased the rating for the right knee disability from 30 to 60 percent and granted a TDIU, effective March 11, 2011.

Because this claim stems from a claim for increased rating filed by the Veteran in December 2005, and in light of the increased rating granted in March 11, 2011, the Board will consider the propriety of the reduction in rating for a right knee disability, as well as whether an increased rating for the right knee disability is warranted.  


FINDINGS OF FACT

1.  At the time of the reduction in the assigned disability rating from 50 to 30 percent, effective from March 1, 2007, the evidence did not demonstrate that an improvement in the severity of the right knee disability had occurred.

2.  Throughout the appeal period, the Veteran's right knee disability has resulted in chronic residuals consisting of severe painful motion.

3.  For the period prior to March 11, 2011, the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected disability.  


CONCLUSIONS OF LAW

1.  The March 1, 2007, reduction in the assigned rating from 50 to 30 percent for a right knee disability was not proper.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105(e), 3.344, 4.17a, Diagnostic Code 5055.

2.  Prior to March 11, 2011, the criteria for a 60 percent rating for right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.321, 4.17a, DC 5055 (2012).

3.  Since March 11, 2011, a rating in excess of 60 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.321, 4.17a, DC 5055 (2012).

4.  For the period prior to March 11, 2011, the criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).


I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

In the instant case, with respect to the Veteran's claim for increased rating, the Board finds that VA has satisfied its duty to notify with a February and March 2006 letters, sent prior to the initial unfavorable RO decision issued in June 2006.  

With regard to the reduction of the Veteran's right knee disability from 50 to 30 percent disabling, procedural notice was proper.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

The record reflects that in a July 2006 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his right knee disability.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record reflects that the Veteran did not submit new evidence and did not request a pre-determination hearing.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper. 

With regard to the Veteran's claim for a TDIU, in February 2011, the RO sent notice to the Veteran evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, VA treatment records have been obtained and considered.  The Board has reviewed the Veteran's Virtual VA claims file.  Additionally, the Veteran was provided with VA examinations in January 2006, July 2008, and March 2011 with respect to his increased rating claim and TDIU claim.  The Board finds that the VA examinations properly addressed the elements of the rating criteria relevant to deciding the Veteran's claims, and he has not stated that the VA examinations are deficient in that respect.  Thus, no further VA examination is necessary with respect to the claim for increased rating or for a TDIU.

In February 2011, the Board remanded the claims in order to afford the Veteran notice related to his TDIU claim and to provide him with a VA examination.  Those directives were accomplished on remand.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2012).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2012). 

In this case, however, the 50 percent disability rating for a right knee disability was in effect for less than 5 years, from November 1, 2005, to March 1, 2007. Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2012). 

Accordingly, an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344 (2012). 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2009); Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2012).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2012). 

The Veteran's right knee disability has been rated under Diagnostic Code 5055 throughout the appeal period.   Diagnostic Code 5055 pertains to prosthetic replacement of the knee.  38 C.F.R. § 4.71a, DCs 5055 (2012).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement (prosthesis)), a 100 percent evaluation is assigned for one year following implantation of prosthesis and a minimum evaluation of 30 percent is assigned thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are to be evaluated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Turning to the evidence of record, VA treatment records reflect that in November 2004, it was noted that the Veteran had previously worked in construction and it would be impossible for him to return to that sort of work following his total knee replacement.  

Private treatment records dated from October 2005 to November 2005 reflect that the Veteran, status post right total knee arthoplasty in 2004, suffered from knee pain and had trouble walking causing him to place more weight on the left knee.  He had continuous knee pain all day that was easily worsened on activity.  The Veteran had been off of work since October 2005 and his ability to lift or carry objects was light only.  He was only to complete activity when sitting.  He had a high school education and his occupation was that of painter.  Physical examination of the knee showed normal ligament laxity and no medial joint line tenderness.  There was a 10 degree flexion contracture and no extension lag.  X-ray confirmed a severe patellar baja, however, surgery was not recommended. 

VA treatment records reflect that in November 2005, the Veteran had flexion of the knee to 90 degrees and had almost full extension.  He complained bitterly of knee pain but that did not correlate with the clinical evidence.  In December 2005, the Veteran was able to walk with forearm crutches.  He was not a candidate for a scooter because such would impede on his ability to strengthen his leg muscles.  

In February 2006, his employer stated that the Veteran had tried to work as a painter in 2005 and 2006 but could not because he could not stand for more than one hour and had constant knee pain.  His Canadian crutches were a safety hazard.  He also could not work as an estimator because he could not walk or stand for long periods of time necessary for the position. 

On January 2006 VA examination, the Veteran reported daily knee pain that occurred most of the night and for which he took pain medication throughout the day.  He stated that he had not worked since 2000 when he injured his right knee on the job.  He later stated that he had worked as a painter in 2004, but not much.  He stated that he used his Canadian crutches when walking outside of the house.  He reported fatigue, weakness, and poor coordination of the knee when standing or walking, but no instability.  The Veteran at times yelled at the examiner complaining that his knee surgery was botched and then laughed at inappropriate times.  He was very focused on disability compensation.  He was able to disrobe and dress independently and transfer from the chair to table without assistance.  However, in the waiting area he was observed to stand with great difficulty using his crutches and limped favoring his right leg.  At the end of the exam, he was able to stand normally before reaching for his crutches and limping out of the room.  His work boots with mud on the soles showed equal wear and tear on both the right and left boot without unusual pattern of wear.  Examination of the right knee showed no soft tissue swelling.  The bilateral calf and thigh muscles were symmetrical in appearance without evidence of muscle wasting.  There was no joint line tenderness but there was tibial plateau tenderness with palpation.  There was no crepitus.  Flexion was to 95 degrees and extension was to 5 degrees, with pain.  There was no additional loss of motion with moderate resistance.  There was no indication of instability.  

In January 2006, the Veteran's previous employer, a painter, stated that the Veteran last worked for him in March 2001.

An April 2007 workers compensation form states that the Veteran was able to work in a sedentary position, with the restriction of ground level activity, no lifting from the floor, squatting, bending, or stooping, or overhead use of his left arm.

In July 2007, the Veteran stated that his right knee caused him severe pain due to the patella baja, which caused his knee cap to hit nerves.  If he used his right knee for two to three hours for two days in a row, he had to rest for a full day or two. 

In August 2007, the Veteran's neighbor stated that the Veteran limped whenever he walked around.  He would struggle to get in and out of his truck.  

In July 2008, the Veteran's friends submitted statements that the Veteran suffered from chronic pain and limped when he walked due to his knee disability.  A former client stated that the Veteran had painted her home in the spring and summer of 2006, and that the job was tedious for him.  He often took breaks and routinely missed a few days to regain stamina.  

On July 2008 VA examination, the Veteran reported that his knee pain had worsened since the 2006 VA examination but that he took Vicodin which minimally helped.  He had been working full-time at Walmart for four to five months and was having pain in his knees from standing all day on cement floors.  He took Vicodin with beer on his lunch breaks to get through the day.  On his days off he just stayed off of his feet.  He used a cane when he went out but was not allowed to use it at work.  In the morning it was hard to walk on his right knee.  He would force himself to walk on it which made it temporarily better but then the knee would become worse after two hours.  He dealt with the pain because he did not want to get laid off.  Prior to his current job, he had worked as a painter but had fallen in 2007 due to his right knee disability.  He felt he could not work full-time and would cut back his hours if he had an increase in compensation.  He stated that he couldn't work at a sedentary job because he felt like he would have a seizure if he read anything.  Physical examination showed an antalgic gait and abnormal weight bearing.  There was abnormal shoe wear with increased wear on the outside of the edge of the heel.  Range of motion testing was from -5 to 110 degrees, with pain from -5 to 40 degrees.  Limitation of motion was due to pain.  There was also evidence of crepitus, tenderness, painful movement, and guarding of movement.  The Veteran reported that he usually had edema of the right knee but because he had not worked the previous day, the swelling had gone down.  His right knee disability was considered to have significant effects on his employment resulting in decreased mobility and pain and increased absenteeism.  

In October 2008, an assistant manager at Wal-Mart stated that the Veteran had an attendance problem due to his knee and had cut back to part-time work due to knee pain.  

On March 2011 VA examination, the Veteran reported having pain, stiffness, and weakness of the right knee.  He was able to tend to his activities of daily living.  His gait was antalgic and he had poor propulsion.  There was an abnormal shoe wear pattern in that on the right there was increased wear on the outside edge of the heel.  Physical examination showed that there was tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement of the knee.  The was pain at the lateral joint.  There was crepitation and grinding.  The right knee was considered to be deformed.  Range of motion testing showed flexion from 0 to 100 degrees.  There was objective evidence of pain on repetitive testing.  On repetition, range of motion was 10 to 95 degrees.  He reported that he had been terminated from Wal-Mart because he could not perform his duties due to knee pain.  The examiner concluded that if the Veteran continued to work as a salesperson he would not be able to tolerate weight bearing and would need to use an assistive device to walk.  He would also not be able to tolerate prolonged sitting at a desk job due to his knee and would have to alternate from standing to sitting to ease his pain.  Therefore it was at least as likely as not that the Veteran' right knee disability would preclude him from obtaining or retaining gainful employment for which his educational and occupational experience would otherwise qualify him.  

In this case, the Board finds that although on January 2006 VA examination, the Veteran displayed range of motion that was noncompensable in degree, and demonstrated no evidence of instability, he did suffer from severe, ongoing knee pain related to the right knee replacement.  The Veteran reported severe, constant pain requiring daily pain relievers and frequent rest.  The examiner found credibility issues with regard to the Veteran's report of symptoms and his ability to walk without the need of his Canadian crutches, suggesting that the Veteran was elevating his symptoms for the purposes of the examination.  However, when comparing the 2006 examination with the concurrent VA and private treatment records, as well as subsequent VA examinations, the Board finds that the 2006 VA examination is actually less probative and does not accurately reflect the severity of the Veteran's right knee disability.  Private records dated in November 2005 demonstrate that the Veteran could not place pressure on his right knee because it was very painful.  VA treatment records dated in November 2005 reflect bitter complaints of pain.  In February 2006, the Veteran's previous employer stated that the Veteran could not work as a painter or estimator because he could not stand on his right leg for more than one hour.  Subsequent records, including July 2008 and March 2011 VA examinations, demonstrate severe right knee pain.  Moreover, those later VA examinations are inconsistent with the findings made by the 2006 VA examiner in that the later VA examiners found abnormal shoe wear on the right side, as well as crepitus and tenderness of the knee on examination.  Those examinations also stated that the Veteran had chronic right knee pain that interfered with his employment significantly.  Thus, when reviewing the evidence as a whole, the Board is inclined to find that the 2006 VA examination was not indicative of the severity of the Veteran's right knee disability which, in actuality, has caused him severe, continuing pain following total knee replacement.  Therefore, although the 2006 VA examination did show improvement, when reviewing the totality of the evidence, the improvement was not sustained and certainly was not one that was maintained.  Therefore, the improvement shown is considered to be doubtful, thus the 50 percent rating should be continued throughout the period.  38 C.F.R. § 3.344(b).  However, the Board finds that throughout the period on appeal, to include the period of reduction and prior to that, the Veteran has met the criteria for a higher 60 percent rating under DC 5055.  The Board finds such because, as explained above, the Veteran's right knee disability, status post total knee replacement, has presented with chronic residuals consisting of severe painful motion.

With regard to whether he is entitled to a rating higher than 60 percent for his right knee disability, the Board finds that he is not.  When reviewing the other diagnostic criteria pertaining to knee disabilities, a higher 60 percent rating is warranted only in instances when there is extremely unfavorable ankylosis of the knee, of which the Veteran has not been diagnosed.

TDIU prior to March 11, 2011

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)(2012).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2012). 

Because of this decision, the Veteran is now in receipt of service connection for a right knee disability that is rated as 60 percent disabling, meeting the percentage criteria for consideration of a TDIU prior to March 11, 2011.  In this case, the March 2011 VA examiner concluded that the Veteran's right knee disability was so severe that it alone precluded employment.  Based upon that opinion, the RO granted a TDIU from the date that he met the scheduler criteria for a TDIU.  The Board finds that such unemployability has been shown by the record prior to 2011, in that the Veteran's previous employers have stated that he can no longer paint or work at Wal-Mart due to his right knee disability.  Moreover, the previous VA examiners found that the Veteran's right knee disability precluded anything but sedentary work.  On 2008 examination, it was found that although the Veteran was working at Wal-Mart, he had trouble keeping up with his work requirements because he could not use his cane at work and was self-medicating with alcohol and strong pain relievers.  Thus, it is clear from the evidence that the Veteran has not been able to secure or retain gainful employment since the beginning of the appeal period. Thus, the Board finds that it is appropriate to award the Veteran a TDIU for the period prior to March 11, 2011.

In that regard, although the evidence has shown spotty employment, including when the Veteran was hired to paint a friend's house, and when he was able to work at Wal-Mart for a few months, the Board does not find that such employment meets the criteria to be considered more than marginal.  Although the Veteran did attempt to work, and was able to do so for period of time, his right knee disability interfered in such a way that he was unable to work consecutive days and the work aggravated his right knee disability to the extent that he would be unable to use the knee.  Thus, despite his short periods of employment during the appeal period, the Board finds that a TDIU for the period prior to March 11, 2011, is still warranted. 

III.  Other Considerations

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the right knee disability is primarily manifested by limitation of motion due to pain and instability.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, a 60 percent rating has been warranted for the right knee disability.  For the period prior to March 11, 2011, a TDIU has been warranted.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

The March 1, 2007, reduction in the assigned rating from 50 to 30 percent for a right knee disability was not proper.  

Prior to March 11, 2011, a 60 percent rating for right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Since March 11, 2011, a rating in excess of 60 percent for right knee disability is denied.

For the period prior to March 11, 2011, the criteria for the assignment of a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


